          Case 1:20-cv-03261-RDM Document 48 Filed 12/26/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 LISA MARIE MONTGOMERY,

              Plaintiff,
                                                              Civil Action No. 20-3261 (RDM)
         v.

 JEFFREY A. ROSEN et al.,

                  Defendants.


                                               ORDER


          On the evening of December 24, 2020, the Court entered summary judgment in

Plaintiff’s favor on Count I of Plaintiff’s supplemental complaint. Dkt. 47. Because it was

unclear whether that decision finally resolved the issues raised in the case, the Court entered a

Minute Order at that same time directing that the parties file a joint status report on or before

noon on Sunday, December 27, 2020, addressing whether the Court should enter partial final

judgment pursuant to Federal Rule of Civil Procedure 54(b) or final judgment pursuant to Rule

58. To avoid the risk that the parties’ and the Court’s consideration of that issue might delay

any efforts to seek appellate review, the Court will enter partial final judgment sua sponte at this

time, while reserving on the question whether to enter final judgment until after receiving the

parties’ joint status report.

        Under Rule 54(b), the Court may enter partial final judgment “[w]hen an action presents

more than one claim for relief . . . if [it] expressly determines that there is no just reason for

delay.” As explained in the Court’s memorandum opinion and order, Dkt. 47, the Court granted

Plaintiff’s motion for partial summary judgment as to Count I of Plaintiff’s supplemental
         Case 1:20-cv-03261-RDM Document 48 Filed 12/26/20 Page 2 of 2




complaint. That decision fully and finally resolved Count I of Plaintiff’s supplemental

complaint. The Court now determines that there is no just reason for delay in entering final

judgment with respect to that claim and, accordingly, hereby enters final judgment with respect

to Count I of Plaintiff’s supplemental complaint.

       SO ORDERED.


                                                    /s/ Randolph D. Moss
                                                    RANDOLPH D. MOSS
                                                    United States District Judge
Date: December 26, 2020




                                                2
